ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
JCMCS                                          ) ASBCA No. 62428
                                               )
Under Contract No.    N40080-18-D-0025         )

APPEARANCE FOR THE APPELLANT:                     Mr. Garry Jacques
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  David M. Marquez, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 10, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62428, Appeal of JCMCS, rendered
in conformance with the Board’s Charter.

      Dated: September 10, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals